PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/185,081
Filing Date: 9 Nov 2018
Appellant(s): Randall et al.



__________________
Philip Burrus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 30th, 2021.

Response to General Comments
In response to applicant’s general comments pages 13-15 as to the terminology used for the numbering of the fasteners-- examiner notes that the related objections were already withdrawn in the non-final rejection of 10/01/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
At the outset, examiner notes that the primary reference is Christou-Kelly et al (US Publication 2010/0050315), and not “Cristou-Kelly” as indicated throughout the appeal brief.
Ground 1--Appellant remarks that Claim 1 is patentable under 35 USC §103 in view of Christou-Kelly, Shamam and Janzen for the following reasons:
That the term “linear” is not taught, and therefore a first linear portion and a second linear portion is not taught 
Appellant cites (page 16 of appeal brief) that claim terms should be interpreted with their ordinary meaning and that the New Oxford American Dictionary defines the term as ‘arranged in or extending along a straight or nearly straight line.’  
Examiner notes that pages 5 and 6 of the final office action of 2/19/21 delineate the final rejection with annotations of Fig. 10 of Christou-Kelly first and second linear portions.   Examiner further notes that inasmuch as New Oxford American Dictionary Dictionary.com defines the term “linear” as “of, consisting of, or using lines.”  Inasmuch as the annotated portion of the prior art interpreted as representing a first and second linear portion consist of lines, the prior art meets the term.
That the cited combination of references does not disclose, teach, or suggest all of the elements of an applicant’s claim pertaining to head insertion edges
As best understood, Appellant cites (page 18 of the appeal brief) case law pertaining to this requirement after indicating that the seam and the terminal edge are separated “not only by the material of the sleeve itself, but also by way of the physical separation provided by the two head insertion edges” and annotating Fig. 2 of the instant application.  
Examiner notes that, as best understood, applicant’s argument is not commensurate with the claims as the “head insertion edges” are not claimed in Claim 1 to define the structure of the terminal edge relative to the seam.  It is noted that the features upon which applicant relies (i.e., head insertion edges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner further notes that the claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111.
Examiner asserts that the combination of references teach the actual claimed limitation as outlined in the rejection and therefore the combination is proper and applicable with the motivations provided.
As best understood, the following responses also address applicant’s use of the case law as to how the combination of references teach the claimed limitations.
 That four separate and distinct fasteners have not been taught, and therefore “at least a first fastener…at least a second fastener…at least a third fastener…at least a fourth fastener” has not been taught, let alone at the claimed locations
Appellant alleges (pages 18-19 of the appeal brief) that examiner taught four fasteners at the claimed locations on pages 4-10 of the final office action.  
Examiner notes that appellant did not address that the four fasteners were taught by modifying Christou-Kelly with Shamam and Jansen, and instead seems to only indicate that Christou-Kelly only teaches two fasteners.  Examiner clarifies that Christou-Kelly teaches fasteners/fastening functions in those four areas, and utilized Shamam and Jansen to teach at least four distinct fasteners in those four areas.
Examiner further notes that Christou-Kelly was modified by Shamam to teach first and second fastener as claimed, Janzen to teach third and fourth fastener as claimed.  An annotated clarification is presented on page 1 of the final office action as to the locations of Christou-Kelly fastener that would be modified to be distinct fasteners (and therefore first through fourth fasteners) as taught by Janzen and Shamam.
Examiner further notes that applicant’s annotations of Fig. 11 of Christou Kelly on page 19 properly annotate “Fastener 1” and “Fastener 2” as being the fasteners with fastening functions in the four areas claimed; examiner further confirms that the fasteners annotated as “not coupled to edges or seams” are not utilized in the rejection.
That the interior/exterior locations of the four fasteners as claimed are not taught
Applicant remarks (pages 20-21 of the appeal brief) that the two fasteners of Christou-Kelly are respectively on the interior and exterior of the sleeve, and not “where one fastener 
Examiner notes that Christou-Kelly teaches fasteners/fastening functions at the four locations (respectively interior and exterior and/or at the seam or terminal edge as applicable), and that Shamam and Janzen are not utilized for teaching interior/exterior but for teaching known distinct fasteners at the terminal edge/sleeve opening (Shamam) and seam (Janzen).  
That Christou-Kelly modified with Shamam does not correct the deficiency of only two fasteners-- that the motivation is lacking
Applicant remarks (page 22 of the appeal brief) that the motivation to modify to ‘provide ready access to the upper torso of the patient’ is non-persuasive. 
Examiner notes--as aforementioned while addressing point 3-- Christou-Kelly teaches four fasteners/fastening locations, while Shamam helps teach distinct fasteners at those fastening locations as applied in the rejection.  Although appellant finds the motivation non-persuasive (“appellant respectfully disagrees”), appellant does not provide reasons why the motivation is not persuasive, but cites case law that it is ‘important to identify a reason that would have prompted a person of ordinary skill in the art to combine the elements.’”  Inasmuch as applicant has clearly identified that the reason was provided (“to provide ready access to the upper torso of the patient”), the argument containing the case law is already addressed.  
That Christou-Kelly modified with Shamam does not correct the deficiency of only two fasteners-- that the modification is hindsight
Appellant remarks (page 22 of the appeal brief) hindsight.  
Examiner notes Appellant may argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking.  However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.”  See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  See MPEP 2141 and 2143 for guidance regarding establishment of a prima facie case of obviousness.  As aforementioned, a motivation has been provided for the combination.
That Christou-Kelly modified with Shamam and Janzen changes the principle of operation of the prior art, that of the overlap
Appellant remarks (page 23 of the appeal brief) that Christou-Kelly specifically requires overlapping.
Examiner agrees.
Appellant remarks (page 24 of the appeal brief) that Christou-Kelly modified with Shamam does not teach fasteners along the seam, but only fasteners at the distal edge.
As best understood, Appellant’s use of the term “distal edge” is referring to the claimed term “terminal edge."  As such, Examiner agrees, and reiterates that Shamam is only utilized to teach fasteners along the terminal edge, and that Janzen is utilized to teach fasteners along the seam.  
Relatedly, Appellant remarks (page 25 of the appeal brief) that Christou-Kelly modified with Janzen does not correct the deficiency to teach fasteners along the seam, but only fasteners at the distal edge.
Examiner notes that inasmuch as Janzen shows distinct fasteners in the same location where the fastener/fastening function along the seam line of Christou-Kelly’s sleeve is located, Janzen teaches the recitation.  
Appellant remarks (page 24 of the appeal brief) that they disagree with the motivation statement.  
Examiner notes that no reason for why the substitution statement is not persuasive has not been provided.
Appellant remarks (page 24 of the appeal brief) that elements 70, 72 of Christou-Kelly are required.
Examiner notes that elements 70, 72 are not part of the rejection and it is unclear why Appellant indicates that elements 70, 72 are otherwise affected by any modifications.
Appellant remarks (page 25 of the appeal brief) that the modification of Janzen does not substantially overlap the shoulder.
Examiner notes that Janzen is only utilized to teach distinct fasteners at the seam location similar to the seam location in Christou-Kelly.  Inasmuch as the modification is a simple substitution of one fastening method for another (snaps for hook-and-loop) and the locations of the fasteners do not change, the overlap of Christou-Kelly is not expected to be affected and therefore still be substantially overlapped.
That, in summary, appellant believes examiner’s responses to be contradictory
Appellant remarks (page 26 of the appeal brief) that examiner “alleges …she does not use Christou-Kelly to teach the four elements…this is in direct contradiction to the explicit basis of the rejection”.
Examiner notes page 43 of the final rejection has attempted to clarify to the applicant that the parentheses were to help indicate which limitations were being rejected, not that there are four distinct elements in Christou-Kelly.  There are four distinct locations in which fastener is located in Christou-Kelly, but for four distinct fasteners, Shamam and Janzen are relied upon.  In other words, the actual teaching of all four of the numerical name of the fasteners in the parentheses have not yet been added until the modification.  Numerical names were mentioned merely to show to which limitations the proposed combination would be applied.  See also clarification on page 8 “Christou-Kelly only teaches a single piece of fastener 38 and a single piece of fastener 40, and does not distinguish aforementioned fasteners into first through fourth fasteners” further reiterating examiner’s statement. Christou-Kelly was further combined with Shamam and Janzen in the pages following to teach the four fasteners.
Appellant remarks (page 26 of the appeal brief) that examiner confirmed “adding Janzen to Christou-Kelly changes its principle of operation by moving the fasteners to the edge.”
Examiner notes that no reference to such confirmation has been found in the responses to the applicant.  Examiner reiterates that the fastener locations are not moved in the modification; merely that the modifications indicate that it is known to have distinct fasteners at locations already taught by Christou-Kelly.
Examiner, in their own summary, also directs attention to the annotated Fig. 10 of page 11 where examiner has further clarified where the distinct fasteners of Janzen and Shamam would be modified in Christou-Kelly, herein re-annotated with the addition of circles for easier visual in clarification.

    PNG
    media_image2.png
    404
    958
    media_image2.png
    Greyscale

Ground 2-- Appellant remarks that Claim 9 is patentable under 35 USC §103 in view of Christou-Kelly, Shamam and Janzen for the following reasons:
Christou-Kelly modified by Shamam and Janzen do not a first fastener at the terminal edge, a second fastener at the terminal edge, a third fastener at the seam, a fourth fastener at the seam, and therefore the rest of the claim
Appellant remarks (page 27-28) that the aforementioned are lacking.
Examiner asserts that four fasteners at the seam and/or terminal edge were addressed to be taught under Ground 1 of the response.  Even though the numerical name (first, second, third, fourth) of the four fasteners at the various locations differ from that of Ground 1, the rejection is similar as applied in Ground 1.  Examiner reiterates that the modification still teaches the original overlap and that the fasteners/fastening functions were not moved from their locations, merely modified to be distinct at those locations. 
Similarly as aforementioned, examiner also directs attention to the annotated Fig. 10 of page 21 where examiner has further clarified where the distinct fasteners of Janzen and Shamam would be modified in Christou-Kelly.
Ground 3--Appellant remarks that Claim 17 is patentable under 35 USC §103 in view of Christou-Kelly, Shamam and Janzen for the following reasons:
See body of Ground 2 which applies herein.  Similarly as aforementioned, even though the numerical name (first, second, third, fourth) of the four fasteners at the various locations differ from that of Ground 2, the rejection is similar as applied in Ground 2.  Examiner further directs attention to similarly annotated Fig. 10 on page 36 for similar clarification of the distinct fastener locations.  
Similarly as aforementioned, examiner also directs attention to the annotated Fig. 10 of page 36 where examiner has further clarified where the distinct fasteners of Janzen and Shamam would be modified in Christou-Kelly.
Ground 4-- Appellant remarks that Claim 5 is patentable under 35 USC §103 in view of Christou-Kelly, Shamam and Janzen
See body of Ground 2 which applies herein.
Appellant remarks (page 30 of the appeal brief) that the combination of references do not teach “a total of eight fasteners to the sleeve at different locations, with some of fasteners five through eight being on the interior side and some being on the exterior side.”
Appellant merely indicates that they do not find the office action teaching persuasive as Christou-Kelly only teaches two fasteners.
Examiner notes that, similar to the response in Ground 1, Christou-Kelly was modified by Shamam to teach fifth and sixth fastener as claimed, Janzen to teach seventh and eight fastener as claimed.  An annotated clarification is presented on page 14 of the final office action as to the locations of Christou-Kelly fastener that would be modified to be distinct fasteners (and therefore fifth through eighth fasteners) as taught by Janzen and Shamam.
Similarly as aforementioned, examiner also directs attention to the annotated Fig. 10 of page 14 where examiner has further clarified where the distinct fasteners of Janzen and Shamam would be modified in Christou-Kelly, herein re-annotated with the addition of circles for easier visual in clarification.

    PNG
    media_image3.png
    383
    958
    media_image3.png
    Greyscale


Ground 5--Appellant remarks that Claim 12 is patentable under 35 USC §103 in view of Christou-Kelly, Shamam and Janzen
(At the outset, as best understood, examiner interprets that Ground 5 on page 12 of the appeal brief is meant to read “claim 12” and not “claim 5”).
See body of Ground 4 which applies herein.  Similarly as aforementioned, even though the numerical name (fifth, sixth, seventh, eighth) of the additional four fasteners at the various locations differ from that of Ground 4, the rejection is similar as applied in Ground 4.  
Similarly as aforementioned, examiner also directs attention to the annotated Fig. 10 of page 24 where examiner has further clarified where the distinct fasteners of Janzen and Shamam would be modified in Christou-Kelly.
Ground 6--Appellant remarks that Claim 16 is patentable under 35 USC §103 in view of Christou-Kelly, Shamam and Janzen, in further view of Richards
Appellant remarks (page 32 of the appeal brief) that Richards does not fix the deficiencies as aforementioned in which claim limitations are not taught.
Examiner asserts that previous grounds have asserted that the claims are indeed taught. 
Ground 7--Appellant remarks that Claim 18 is patentable under 35 USC §103 in view of Christou-Kelly, Shamam and Janzen, in further view of Sheward
Appellant remarks (page 32 of the appeal brief) that Sheward does not fix the deficiencies as aforementioned in which claim limitations are not taught.
Examiner asserts that previous grounds have asserted that the claims are indeed taught. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
9/17/21 

Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                                                                                                                                                                                                                          
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                    
                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.